Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species B, drawn to claims 2-33 in the reply filed on November 30, 2021 is acknowledged.

Allowable Subject Matter
Claims 6 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach or disclose wherein outputting at least one of the information indicative of the implant and the surgical guidance comprises outputting, to augmented reality glasses, information for the augmented reality glasses to display the three-dimensional replica and the at least one of the surgical planes or axes.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-4, 10, 11, 13, 14, 16-18, 24, 25, 27, 28, 30, 31, and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2009/0089034 to Penney et al.
As to Claims 2, 16, 30, and 33, Penney discloses a method, computer readable medium, and computer system server for at least one of implant selection and surgical guidance for orthopedic surgery [0004, 0099]. The system includes a memory configured to store program code [0099], and a processor coupled to the memory and configured to execute the program code [0099]. The method 
As to Claims 3, 17, and 31, Penney discloses a system and method further comprising receiving, by the processor communicatively coupled to an imaging device, data of a scan of the surgical site [0038, 0050-0051, 0057], and searching, by the processor, the data to identify predefined key anatomic features in the data comprising parameters utilized by the SSM, wherein generating the three-dimensional replica comprises applying to the parameters, the SSM, to generate the three-dimensional replica of the predetermined portion of the surgical site (data collection described in [0072 and generation in [0074, 0076]).
As to Claims 4 and 18, Penney discloses a system and method wherein receiving information indicative of the user preference [0071] comprises receiving information indicative of a definition of preferred implants [0082].
As to Claims 10 and 24, Penney discloses a system and method further comprising determining, based on the three-dimensional replica, implant sizing [0082], and outputting one or more of implant size [0082].
As to Claims 11 and 25, Penney discloses a system and method further comprising: virtually placing the implant on the three-dimensional replica at an estimated desired position [0011-0012] and receiving input indicative of modification to the virtual placement of the implant to arrive at a final desired placement [0011-0012]. 
Claims 13 and 27, Penney discloses a system and method wherein determining information indicative of the implant comprises determining information indicative of the implant from a plurality of non- custom implants (implants described in [0082]). 
As to Claims 14 and 28, Penney discloses a system and method further comprising receiving patient characteristic information [0082], wherein the patient characteristic information includes varus/valgus deformity angles [0050], wherein determining information indicative of one or more of the implant and surgical guidance comprises determining information indicative of one or more of the implant and surgical guidance based on the three-dimensional replica of the predetermined portion of the surgical site [0082], the information indicative of the user preference [0071], and the patient characteristics [0050].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 7, 19, 21, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2009/0089034 to Penney et al. in view of U.S. Patent Pub. No. 2016/0367264 to Geebelen et al.
As to Claims 5, 7, 19, 21, and 32, Penney discloses the claimed invention except for wherein the system and  method further comprises determining at least one of surgical planes or axes based on the three-dimensional replica, wherein determining surgical guidance comprises determining guides, based on the at least one of the surgical planes or axes, that fit to a surface of the surgical site for a surgeon to resect one or more of bone or soft-tissue in a pre-planned planar orientation, and wherein the at least one of the surgical planes and axes comprise one or more of a trans-epicondylar axis, a posterior condylar axis, a medial third of the tibial tubercle, mechanical axis of hip-knee-ankle, distal femoral resection plane, or tibial resection plane.  
Geebelen discloses a system and method [0050-0051] comprising determining at least one of surgical planes or axes based on the three-dimensional replica [0053, 0058], wherein determining surgical guidance comprises determining guides, based on the at least one of the surgical planes or axes, that fit to a surface of the surgical site for a surgeon to resect one or more of bone or soft-tissue in a pre-planned planar orientation [0058, 0061, 0102], and wherein the at least one of the surgical planes and axes comprise a distal femoral resection plane [0069] in order to provide a surgical guide designed to be securely attached to a patient’s anatomical surface [0058]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system and method for at least one of implant selection and surgical guidance for Penney with the cutting guide modification of Geebelen in order to provide a surgical guide designed to be securely attached to a patient’s anatomical surface.

Claims 8, 9, 15, 22, 23, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2009/0089034 to Penney et al. in view of U.S. Patent Pub. No. 2016/0270854 to Chaoui. 
As to Claims 8, 9, 15, 22, 23, and 29, Penney discloses the claimed invention except for further comprising determining soft tissue tensioning before and after surgery of a soft tissue insertion point and one or more of the implant and the surgical guidance, and outputting information indicative of the soft tissue tensioning, further comprising: outputting one or more of range of motion based on implant size and position, osteophyte removal, and soft tissue releases, further comprising: determining postoperative ranges of motion (ROMs) after implant is implanted at or near surgical site based on the surgical guidance; and outputting information indicative of the postoperative ROMs.  
Chaoui discloses a system and method [0084] further comprising determining soft tissue tensioning before and after surgery of a soft tissue insertion point [0045] and one or more of the implant and the surgical guidance [0048-0049, 0104], and outputting information indicative of the soft tissue tensioning [0104]. The method further comprises outputting one or more of range of motion based on soft tissue releases [0104]. The method further comprises determining postoperative ranges of motion (ROMs) after implant is implanted at or near surgical site based on the surgical guidance [0102-0103] and outputting information indicative of the postoperative ROMs [0102-0103] in order to allow for assessment of soft tissue insertion points and analyze impact from the implant [0104]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system and method for at least one of implant selection and surgical guidance for orthopedic surgery of Penney with the soft tissue modification of Chaoui in order to allow for assessment of soft tissue insertion points and analyze impact from the implant.
Claims 12 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2009/0089034 to Penney et al. in view of U.S. Patent Pub. No. 2015/0187035 to Hogan et al. 
As to Claims 12 and 26, Penney discloses the claimed invention except for further comprising accessing an enterprise resource planning (ERP) system; determining, based on information from the ERP system, whether the implant is in stock; and based on the implant not being in stock, requesting that the implant be included in the stock.  
Hogan discloses a system and method [0035] accessing an enterprise resource planning (ERP) system [0047], determining, based on information from the ERP system, whether the implant is in stock [0064], and based on the implant not being in stock, requesting that the implant be included in the stock [0064] in order to allow for ease of management of implant supply [0047].   
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system and method for at least one of implant selection and surgical guidance for orthopedic surgery of Penney with the ERP modification of Hogan in order to allow for ease of management of implant supply.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775